Case: 13-30121       Document: 00512372877         Page: 1     Date Filed: 09/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 13, 2013

                                     No. 13-30121                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



GERMAINE AMELIA THOMAS,

                                                  Plaintiff–Appellant,
v.

SOCIAL SECURITY ADMINISTRATION,

                                                  Defendant–Appellee.



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-2290


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Germaine Amelia Thomas appeals the district court’s
grant of summary judgment in favor of Defendant–Appellee Social Security
Administration (SSA) in her judicial challenge to the Commissioner of Social
Security’s administrative denial of her application for supplemental security
income payments under Title XVI of the Social Security Act.                     On appeal,
Thomas, who is represented by counsel, alleges only that the administrative law


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30121         Document: 00512372877             Page: 2   Date Filed: 09/13/2013



                                          No. 13-30121

judge (ALJ) improperly weighed the opinion of a state agency medical consultant
in determining Thomas’s residual functional capacity.
      Our careful review of the record reveals that Thomas nowhere made this
argument before the district court. It is familiar law that a party who wishes to
preserve an argument for appeal must raise the argument “to such a degree that
the district court has an opportunity to rule on it.”1 Because Thomas failed to
raise the argument that the ALJ improperly weighed the consultant’s opinion
in the district court, the district court had no opportunity to rule on it.
Accordingly, Thomas’s sole argument is waived.
                                      *        *         *
      AFFIRMED.




      1
          FDIC v. Mijalis, 15 F.3d 1314, 1327 (5th Cir. 1994).

                                               2